Order entered August 29, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00689-CV

                  IN RE ESTATE OF LORETTA POWELL, DECEASED

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. PR-16-01344-1

                                           ORDER
       This appeal, filed by Douglas Doyle, Madison Doyle, Ashley Doyle, and Joe Putnam,

challenges the trial court’s orders granting Robin Christopher’s motion to set aside deeds and for

sanctions. By notice and motion filed August 27, 2019, Ryan Trobe, as successor administrator

of the Estate of Loretta Powell, makes an appearance as appellee and requests an extension of

time to file the Estate’s brief. We GRANT the motion and ORDER the Estate’s brief be filed

no later than September 29, 2019.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE